        Case 6:20-cr-00010-BMM Document 51 Filed 02/09/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                    CR 20-10-H-BMM

              Plaintiff,                            PRELIMINARY ORDER
                                                      OF FORFEITURE
        vs.

 MICHAEL RICHARD BROWNING
 and JENNIFER MARIE DAVIDSON,

              Defendants.

      THIS matter comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture.

      Defendant Michael Richard Browning appeared before the Court on

February 9, 2021, and entered a plea of guilty to counts 1 and 4 of the superseding

indictment. He also admitted the forfeiture allegation. Browning’s plea

provides a factual basis and cause to issue an order of forfeiture, pursuant to 21

U.S.C. §§ 853(a)(1) and (2), and 18 U.S.C. § 924(d).

      Defendant Jennifer Marie Davison appeared before the Court on February 3,

2021, and entered a plea of guilty to count 1 of the superseding indictment. She

also admitted the forfeiture allegation. Davidson’s plea provides a factual basis


                                          1
        Case 6:20-cr-00010-BMM Document 51 Filed 02/09/21 Page 2 of 3



and cause to issue an order of forfeiture, pursuant to 21 U.S.C. §§ 853(a)(1) and

(2), and 18 U.S.C. § 924(d).

      IT IS ORDERED:

      THAT Defendants Browning’s and Davidson’s interest in the following

property is forfeited to the United States in accordance with 21 U.S.C. §§ 853(a)(1)

and (2), and 18 U.S.C. § 924(d):

       White Apple I-Phone;

       White Apple I-Phone with cracked screen;

       Springfield XDM 9 – 38 pistol, S/N MG980738; and

       Magazine for Springfield XDM 9 – 38 pistol.

      THAT the United States Marshal’s Service, the Federal Bureau of

Investigation, and/or a designated sub-custodian, is directed to seize the property

subject to forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court’s preliminary order

and the United States’ intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

                                          2
        Case 6:20-cr-00010-BMM Document 51 Filed 02/09/21 Page 3 of 3



direct, pursuant to 18 U.S.C. § 982(b)(1) and 21 U.S.C. § 853(n)(1), and to make

its return to this Court that such action has been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

      DATED this 9th day of February, 2021.




                                          3
